Citation Nr: 1600234	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes insipidus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to May 1983 and December 1990 to June 1991.  The Veteran also had additional service in the Reserve Component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2011, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  In April 2012, the Board remanded the claim for additional development.  In February 2015, the Board issued a decision that denied the claim.  

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Veteran's representative and the Secretary agreed in a of Joint Motion for Remand (JMR) to vacate and remand the February 2014 Board decision to the extent that it denied service connection for diabetes insipidus.  An order incorporating the JMR was issued by the Court later in July 2015.


FINDING OF FACT

The evidence, both positive and negative, as to whether the Veteran's current diabetes insipidus is due to his military service is at least in equipoise.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for diabetes insipidus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed diabetes insipidus due to traumatic brain injuries (TBIs) while on active duty.  In this regard, he claims that the blast shock waves he endured from firing mortars from inside his Armored Personnel Carrier (APC) as well as from firing autocannons and machine guns while serving as an indirect fire infantryman caused his diabetes insipidus.  The Veteran also claims that service connection is warranted for diabetes insipidus because he had problems with chronic thirst and frequent urination while on active duty and these problems are observable symptoms of diabetes insipidus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the post-service records document the Veteran's diagnosis and treatment for diabetes insipidus since 1992.  See, e.g., VA hospital discharge report dated in July 1992.  Moreover, because the Veteran's DD 214 lists his occupational specialty as indirect fire, the Board will concede that he was exposed to the blast shock waves from firing mortars while on active duty.  Additionally, the Board finds that in writings to VA as well as at his personal hearing the Veteran both competently and credibly reported that he developed observable symptoms consistent with the claimed disability (i.e., drinking large quantities of water because he was constantly thirsty and frequent urination) on active duty.  See Davidson, supra.  Therefore, the Board finds that the first and second Hickson criteria have been met.

As to the third Hickson criterion (i.e., a medical evidence of a nexus between the claimed in-service disease or injury and the current disability), the record contains conflicting medical opinion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Arguing against the claim is an April 2010 VA TBI consult reporting that the Veteran had no clinical evidence or residual signs of TBI and also opining that TBI is not a causative agent for his diabetes insipidus.  

Also arguing against the claim is a VA endocrine diseases examination performed in May 2012 by a Physician Assistant.  The examiner was not provided the claims file.  Following physical examination of the Veteran the examiner diagnosed diabetes insipidus of unknown etiology.  As to the origins or etiology of the disease, the examiner stated the Veteran had no history of strokes, tumors, pituitary conditions, congenital malformations, autoimmune disorders, post traumatic head injuries, kidney diseases, sickle cell, etc.; therefore, his current diabetes insipidus is not likely related to any of these conditions.  The examiner also stated there is no medical proof that mortar fire had anything to do with the Veteran's diabetes and noted that the Veteran admitted he had no history of head injuries.  

Finally arguing against the claim is a VA TBI examination in May 2012, performed by a physician who reviewed the record and opined that the Veteran's diabetes insipidus is not likely secondary to head concussion or TBI.  He also stated that, per review of the medical literature, one of the most common causes of diabetes insipidus is head trauma but the most common cause is unknown (idiopathic).  Most of the medical evidence suggests that multiple concussions or a severe TBI might predispose one to diabetes insipidus, but in this case there is no evidence in the Veteran's service treatment records to provide a diagnosis of concussion because there is no evidence of loss of consciousness, post-traumatic amnesia, or having been dazed after mortar training.  On today's examination, the Veteran's current problem was a mental condition.

Arguing in favor of the claim is a November 2012 VA treatment record from the Veteran's treating endocrinologist who noted the fact that the Veteran's military service included firing mortars reviewed the July 1992 VA hospital admission record in which the Veteran was first diagnosed with diabetes insipidus.   The endocrinologist opined that the Veteran's current diabetes insipidus was due to the mortar blast trauma he sustained on active duty.

Also arguing in favor of the claim is a report issued in October 2015 by Timothy K. Guthrie, M.D., a former military physician with experience in Emergency Medicine and Urgent Care.  Dr. Guthrie opined that the Veteran's diabetes insipidus is due to his military service.  Dr. Guthrie noted that the Veteran served as an indirect fire infantryman while on active duty, was diagnosed with diabetes insipidus less than 14 months post-service and reported at that time a 9 month history of excessive thirst and frequent urination.  Dr. Guthrie also noted that there are different types of diabetes insipidus, and provided supporting citations from medical texts.  Dr. Guthrie concluded that "it is as likely as not that the repeated exposure to blast shock waves from firing mortars in an enclosed space while serving on active duty contributed to the failure of [the Veteran's] hypothalamus/pituitary axis that resulted in his Diabetes Insipidus over the next 1-2 years."  

The Veteran has also submitted medical treatise evidence asserting a relationship between TBIs due to blast injuries and diabetes insipidus.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Applying the criteria of Nieves-Rodriguez to the conflicting medical opinions cited above, there is competent and probative medical opinion both for and against the claim.  The Board concludes that the evidence of record is at least in equipoise in showing that the Veteran's diabetes insipidus is due to an injury (i.e., repeated exposure to blast shock waves from firing mortars) while in military service.  Accordingly, the criteria for service connection are met and the claim is granted.

Benefit of the doubt has been resolved in the Veteran's favor.


ORDER

Service connection for diabetes insipidus is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


